Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 5, 2020

                                           No. 04-20-00390-CV

                                   IN RE ONESIMO M. MEDINA,

                                           Original Proceeding1


                                              ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez

        On August 4, 2020, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than August 20, 2020. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

        The trial court’s “Order on Motion to Enforce Health Insurance Payments and Property
Division” signed on July 14, 2020, is STAYED pending final resolution of the petition for writ
of mandamus.

           It is so ORDERED August 5, 2020.

                                                                                 PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT


1
 This proceeding arises out of Cause No. 2008-CI-05475, styled In the Matter of the Marriage of Marcela M.
Medina and Onesimo M. Medina, pending in the 288th Judicial District Court, Bexar County, Texas. The challenged
order was signed by the Honorable Martha Tanner.